Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Lack of Unity
The Status of Claims 

Claims are 1-23 are pending.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11, 17-19, 22-23 drawn to a crystalline form of vilantero 
trifenatate characterized in that the form has an XRPD pattern as defined herein
having characteristic diffraction angles (2-theta or 20 (0)) falling within or at each 
end of one or more of the ranges and a pharmaceutical composition comprising 
vilanterol trifenatate.

Group II, claims 12-16, drawn to the process for the preparation of crystalline form II of vilanterol trifenatate according to claim 7, comprising the steps of: al ) suspending vilanterol trifenatate form I in acetone, a2) heating the suspension,. optionally with stirring, a3) adding water optionally with stirring, a4) cooling down 0C/hour and, optionally, a5) adding a seed of crystalline form II, and a6) isolating new crystalline form II, optionally under reduced pressure, followed by drying, optionally by spray drying, the resulting suspension.

Group III, claims 20-21, drawn to utilizing the vilanterol trifenatate crystalline form according to claim 1 in the preparation of a medicament, optionally for use in the treatment of COPD and asthma and a method of treatment of a condition benefitting from or requiring administration of a long-acting beta2 adrenoreceptor agonist (LABA), which method comprises administration to a patient in need thereof of an effective amount of a vilanterol trifenatate crystalline form according to claim 1.

	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those 
In the instant case, the invention of Group I is directed to the a crystalline 
\form of vilanterol trifenatate characterized in that the form has an XRPD pattern as defined herein having characteristic  diffraction angles (2-theta or 20 (0)) falling within or at each end of one or more of the ranges and the pharmaceutical composition comprising vilanterol trifenatate, whereas the invention of Group II is directed to the process for the preparation of crystalline form II of vilanterol trifenatate according to claim 7, comprising the steps of: al ) suspending vilanterol trifenatate form I in acetone, a2) heating the suspension,. optionally with stirring, a3) adding water optionally with stirring, a4) cooling down the obtained solution, optionally at a rate of about 100C/hour and, optionally, a5) adding a seed of crystalline form II, and a6) isolating new crystalline form II, optionally under reduced pressure, followed by drying, optionally by spray drying, the resulting suspension.

However, they are unrelated to each other since the invention of Group II can be prepared in a different way as shown in Desai et al (IN 201721028440 A), which describes a process for the preparation of vilanterol trifenatate comprising, (a)treating a compound of Formula IV with an acid to obtain a first reaction mixture containing vilanterol; adding triphenylacetic acid to the first reaction mixture to obtain a second reaction mixture containing vilanterol trifenatate; and obtaining vilanterol trifenatate from 
 
In the instant case, the invention of Group II is directed to the process for the preparation of crystalline form II of vilanterol trifenatate according to claim 7, comprising the steps of: al ) suspending vilanterol trifenatate form I in acetone, a2) heating the suspension,. optionally with stirring, a3) adding water optionally with stirring, a4) cooling down the obtained solution, optionally at a rate of about 100C/hour and, optionally, a5) adding a seed of crystalline form II, and a6) isolating new crystalline form II, optionally under reduced pressure, followed by drying, optionally by spray drying, the resulting suspension, whereas the invention of Group III is directed to utilizing the vilanterol trifenatate crystalline form according to claim 1 in the preparation of a medicament, optionally for use in the treatment of COPD and asthma and a method of treatment of a condition benefitting from or requiring administration of a long-acting beta2 adrenoreceptor agonist (LABA), which method comprises administration to a patient in need thereof of an effective amount of a vilanterol trifenatate crystalline form according to claim 1.



 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said product,   and a use of  the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	8/17/2021